 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     BRENDA M. JOHNSON,                                 CASE NO. C19-5316 BHS
 6
                              Plaintiff,                ORDER DIRECTING PARTIES TO
 7          v.                                          MEET AND CONFER AND
                                                        DENYING PLAINTIFF’S MOTION
 8   CATHOLIC COMMUNITY                                 FOR SUMMARY JUDGMENT,
     SERVICES, et al.,                                  PLAINTIFF’S MOTION TO
 9                                                      COMPEL, AND DEFENDANTS’
                              Defendants.               MOTION FOR EXTENSION OF
10                                                      TIME

11          This matter comes before the Court on the Court’s order setting initial deadlines,

12   Dkt. 20, Plaintiff Brenda Johnson’s (“Johnson”) motion for summary judgment, Dkt. 21,

13   Johnson’s motion to compel, Dkt. 25, Defendants Catholic Community Services, Anisha

14   Fernando, Faatima Lawrence, Nick Lieder, Melissa Moss, and Hazel Winner’s

15   (“Defendants”) motion for extension of time to respond to the motion to compel, Dkt. 26,

16   and the parties’ separate joint status reports, Dkts. 33, 35.

17          On September 5, 2019, the Court issued an initial order setting three deadlines as

18   follows: Joint Status Report due by 12/4/2019, Fed. R. Civ. P. 26(f) Conference Deadline

19   is 11/20/2019, and Initial Disclosure Deadline is 11/27/2019. Dkt. 20. On December 4,

20   2019, Defendants filed a joint status report asserting that Johnson has failed to cooperate

21   with a joint discovery plan and the 26(f) conference. Dkt. 33. Later that day, Johnson

22


     ORDER - 1
 1   filed a joint status report that addresses a number of issues irrelevant to an initial status

 2   report and concedes that the parties have not met as directed. Dkt. 35.

 3          Upon review of the status reports, the Court agrees with Defendants that Johnson

 4   has failed to submit a clear and concise statement of the case. The problem, however, is

 5   that Defendants answered the complaint instead of filing a motion to dismiss seeking

 6   further clarification of any potential claim in the amended complaint. Moreover, the

 7   parties have failed to complete the initial meetings as ordered by the Court, which could

 8   shed some light on Johnson’s claims. The parties are ordered to meet and confer and

 9   submit a joint status report no later than January 10, 2020. Refusal to meet may result in

10   sanctions including dismissal or default.

11          Regarding Johnson’s motions, the Court DENIES the motions as premature and

12   substantively without merit. The Court is unable to determine the scope of Johnson’s

13   claims and therefore is unable to consider summary judgment on those claims.

14   Moreover, Johnson fails to identify what discovery requests Defendants have failed to

15   comply with to justify her motion to compel. The Court also DENIES Defendants’

16   motion as moot.

17          IT IS SO ORDERED.

18          Dated this 11th day of December, 2019.

19

20

21
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

22


     ORDER - 2
